In this appeal from a judgment denying the plaintiff’s application to vacate an arbitrator’s award and confirming that award, the plaintiff argues that the arbitrator exceeded his power and thus the *967award should be vacated as provided in clause (3) of G. L. c. 251, § 12 (a). However, the plaintiff’s only contention that the arbitrator exceeded his power is in substance a claim that the arbitrator committed an error of law. The principle is well established in this Commonwealth that, in the absence of fraud, an arbitrator’s award will not be vacated because of an error of law. Trustees of the Boston & Me. Corp. v. Massachusetts Bay Transp. Authority, 363 Mass. 386, 390 (1973), and cases cited.
Philip J. Shine for the plaintiff.
Edward J. McDonough for the defendant.

Judgment affirmed.